DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 7/6/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isa eta l. (US 2006/0113671).
Regarding claim 1, Isa discloses a display device (paragraphs 0104-0106), comprising: 
a first conductive line disposed on a substrate (202, Fig. 3A and paragraph 0060);
a first insulating layer disposed on the substrate at least partially covering the first conductive line (203, Fig. 3A and paragraph 0060), the first insulating layer having a contact hole (204a, Fig. 3A and paragraph 0060), which exposes the first conductive line, and a groove recessed in a direction towards the substrate, the groove having a depth smaller than a depth of the contact hole (204b, Fig. 3A and paragraph 0060); and
a second conductive line disposed in the groove on the first insulating layer and connected to the first conductive line through the contact hole (207, Fig. 3D and paragraphs 0063-0066).

Regarding claim 4, Isa further discloses wherein the groove has a rectangular shape recessed in the direction towards the substrate (204b, Fig. 3A and paragraph 0060).

Regarding claim 5, Isa further discloses wherein the second conductive line has a flat top surface (207, Fig. 3D and paragraph 0066)

Regarding claim 6, Isa further discloses wherein a maximum depth of the groove is substantially equal to a thickness of the second conductive line (Fig. 3D).

Regarding claim 7, Isa further discloses wherein the first conductive line extends in a first direction and is configured to transmit a data signal (202, Fig .3A and paragraphs 0060, 0108-0115). 

Regarding claim 8, Isa further discloses wherein the second conductive line extends in the first direction and a second direction intersecting the first direction (Fig. 3F), and wherein the second conductive line connects a pad to the first conductive line (Fig. 3F). 

Regarding claim 9, Isa further discloses wherein the first insulating layer includes an organic insulating material and an inorganic insulating material (paragraph 0017).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Isa eta l. (US 2006/0113671).

Regarding claims 2-3, Isa further discloses a second insulating layer disposed on the first insulating layer at least partially covering the second conductive line (343, Fig. 4 and paragraph 0088).  Isa does not explicitly disclose wherein the groove has a rounded shape or wherein the corresponding second conductive line has a U shape.
However, given the state of semiconductor manufacturing with respect to etching processes it would have been obvious to one of ordinary skill in the art at the time of filing to conclude that the etched wiring trench (204b, Fig. 3A) could have a rounded shape in practice, even though the figures depict a rectangular shape.  As such, it would also be obvious that the corresponding conductive line (207, Fig. 3D) would be realized as a U shape.

Regarding claim 10, Isa further discloses wherein the second insulating layer includes an organic insulating material (paragraph 0088).

Regarding claim 11, Isa further discloses a pixel electrode disposed on the second insulating layer at least partially overlapping the second conductive line (353, Fig. 4 and paragraph 0090);
a light emitting layer disposed on the pixel electrode; and 
a counter electrode disposed on the light emitting layer (paragraphs 0104-0106).

Regarding claim 12, Isa further discloses wherein the pixel electrode is a reflective electrode, and wherein the counter electrode is a transmissive electrode (paragraphs 0104-0106).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        9/10/22